Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 objected to because of the following informalities:  

Claim 19, line 2, phrase “an RF signal based on the first communication method” should be read as “the first RF signal based on the first communication method”;

Claim 19, line 3, phrase “an RF signal based on the second communication method” should be read as “the second RF signal based on the second communication method”;

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilbur (Pub. No.: US 2014/0125250 A1). 

Regarding claim 14 Wilbur teaches a communication module (FIG. 1 and 3, sensor antenna 100) having a first communication chip (FIG. 1 and 3, 102) supporting a first communication method (Paragraph [0011]), an antenna 102 for receiving radio frequency (RF) signals”) , a second communication chip (FIG. 1 and 3,104) supporting  a second communication method (Paragraph [0012]), and one antenna connected to the first and second communication chips (FIG. 1, 102 contains the antenna and the communication chip, 102 and 104 are connected by 106); 
a light source having a plurality of light emitting diodes (FIG. 3, LEDs 312); and 
a driver (FIG. 3, a smart driver 302) configured to drive the light source in response to a control command received by the communication module (paragraph [0014], “a lighting command center (not shown) that may be operated by a municipality and the like.  Such a lighting command center may transmit RF communication signals which are received by the antenna 102 and fed to the RF receiver 306 via the coaxial cable 108 for interpretation and/or use by the controller 304”).
 
wherein the first communication method and the second communication method are different (Paragraphs [0011], [0012], [0014],  RF signals from the antenna and sensor signals arrangements are different), the first and second communication chips share the one antenna in an activated state in a time division manner (Paragraph [0014], “controller may operate to multiplex the RF signals from the antenna and the utilizing an asynchronous time division (ATD) multiplexing protocol) to isolate the signals and then function to match the separated signals to specific operations in order to control the lamp 312”), and the communication module processes a first RF signal based on the first communication method when the one antenna is allocated to the first communication chip (paragraph [0011], “antenna 102 for receiving radio frequency (RF) signals”) and not allocated to the second communication chip (paragraph [0011], “SMA connectors are coaxial RF connectors”), and processes a second RF signal based on the second communication method when the one antenna is allocated to the second communication chip and not allocated to the first communication chip (FIG. 3 and paragraph [0011] teaching of antenna included in a first communication device and not in second communication device, it is same teaching if antenna include in second rather than first communication device).

Regarding claim 19, Wilbur further teaches the communication module includes one radio frequency (RF) circuit (FIG. 3, 306 and paragraph [0014], “a RF receiver 306”) configured to process the first RF signal based on the first communication method and the second RF signal based on the second communication method. (paragraph [0011], “SMA connectors are coaxial RF connectors”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-4, 8, 10, 12, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2016/0286629 A1) in view of Yoon et al. (Pub. No.: US 2018/0278431 A1) and Garcia (Pub. No.: US 2016/0156765 A1).

Regarding claim 1, Chen teaches a lighting system (FIG. 1a-c) comprising: 
a plurality of lighting devices (FIG. 1c, 106-1, 106-2 .. 106-N) installed in a predetermined space (FIG. 1c, 100, paragraph [0058], outdoor lighting network) and connected to one another (FIG. 1c) to communicate with one another (FIG. 1c shows 106-1, 106-2 .. 106-N communicate directly with a line and paragraph [0016], “each of the light units communicates with at least one other light unit”) using at least one of a first communication method (paragraph [0049], “outdoor light units and may provide sensor information to the system using any suitable communication method” paragraph [0057], wireless fidelity, a peer-to-peer (P2P) network, and WiFiTM network) and a second communication method (paragraph [0066], “Accordingly, the network 108 may include one or more networks such as a wide area network such a BluetoothTM. network); and 
a mobile device (FIG. 1c , 122-1 mobile phone paragraph [0059], “The user interface apparatus 122-1 through 122-N can be implemented in a mobile phone”) directly connected to at least one of the plurality of lighting devices to communicate therewith according to the first communication method (FIG. 1c and paragraph [0061],” 
wherein the first communication method and the second communication method are different (WiFi and Bluetooth), and 
wherein each of the plurality of lighting devices includes a communication module (FIG. 1c, 109, Tx/Rx, paragraph [0074] “The light units may include one or more of a transmission/reception (Tx/Rx) portion”)  supporting the first communication method and the second communication method, and a driver (FIG. 1c, 105) configured to drive a light source (FIG. 1c, 107) in response to a control command received by the communication module (paragraph [0074], “The control unit 105 also manages the flow of information to and from the user interface apparatus 122-N in the light unit”).

Chen does not explicitly disclose communication module includes a first communication chip supporting the first communication method and a second communication chip supporting the second communication method, and the communication module selectively activates one of the first communication chip and the second communication chip, and deactivates the other one of the first communication chip and the second communication chip, at a same time.

Yoon teaches communication module includes a first communication chip supporting the first communication method and a second communication chip supporting the second communication method (paragraph [0084], “the communication 

Yoon further teaches the communication module selectively activates one of the first communication chip and the second communication chip (paragraph [0123], “the communication controller 260 may control the Bluetooth communication module 253 through a control signal to transmit and receive a wireless signal according to a Bluetooth communication method.  As another example, the communication controller 260 may control the USB communication module 257 through a control signal to exchange various types of data with a device connected through the USB connector 220” and paragraph [0127], “the communication controller 260 may transmit an activation determination signal to the display device 1 using a communication method supported by any one of the wired communication modules 174 of the display device”), but does not explicitly teaches deactivates the other one of the first communication chip and the second communication chip, at a same time).

Garcia teaches deactivates the other one of the first communication chip and the second communication chip, at a same time (paragraph [0056], “the communication devices are awaiting a specific signal indicative of the starting the operation phase (OPRTN PHS) at step S307 to deactivate their first telecommunication modules simultaneously.  This solution might … it requires two different telecommunication modules in each”).



Regarding claim 3, Chen as modified above further teaches the mobile device is connected to the gateway to communicate with the gateway according to a third communication method that is different from the second communication method ((paragraph [0066], “Accordingly, the network 108 may include one or more networks such as a wide area network such a global system for mobile (GSM) network).

Regarding claim 4. Chen as modified above further teaches the mobile device transmits the control command regarding the at least one of the plurality of lighting devices to the gateway according to the third communication method (paragraph [0066],”The network 108 may include one or more networks and may enable communication between one or more of the CMS 102, the resources server 112, the light units 106-N”), and the gateway transmits the control command to the at least one of the plurality of lighting devices according to the second communication method (paragraph [0058], “one or more optional user interface apparatus 122-1 through 122-N (generally 122-N) and a network/communication link 108 and paragraph [0059], “The user interface apparatus 122-1 through 122-N is accessible to the user and can be used 

Regarding claim 8. Chen as modified above further teaches the mobile device is directly connected to the at least one of the plurality of lighting devices according to the first communication method in the predetermined space (FIG. 1c, 122-1 is directly connected to lighting unit 106-1), and is connected to the at least one of the plurality of lighting devices through the gateway outside the predetermined space (FIG. 1b, 15, 17, 19 or 21 connected with OLN1 by gateway).

Regarding claim 10. Chen as modified above further teaches the mobile device includes a lighting control application configured to generate the control command, and the lighting control application processes first data directly received from the at least one of the plurality of lighting devices according to the first communication method and second data received from the gateway according to the second communication method (paragraph [0074], “The control unit 105 also manages the flow of information to and from the user interface apparatus 122-N in the light unit 106-N. The illumination sources may be configured in a matrix (e.g., a 10.times.10 matrix of illumination sources) in which illumination characteristics such as illumination pattern, intensity, spectrum (e.g., hue, color, etc.)”).

Regarding claim 12. Chen as modified above further teaches the at least one of the plurality of lighting devices transfers the control command, directly received from the 

Regarding claim 13. Chen as modified above further teaches the first communication method is Bluetooth or Bluetooth Low Energy (BLE) communication (paragraph [0049], “a BluetoothTM network) and the second communication method is Zigbee® or Z-Wave communication (paragraph [0061], ZigBee protocol)).

Regarding claim 21. Chen as modified above further teaches a gateway (FIG. 1c, 108, Network communication Link) connected to at least one of the plurality of lighting devices to communicate with the plurality of lighting devices according to the second communication method (paragraph [0066], “Accordingly, the network 108 may include one or more networks such as a wide area network (WAN), a local area network (LAN), a Bluetooth.TM. network”).

Claims 5-7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen,Yoon and Garcia as applied in claims 1 and 21, in further view of Deixler et al. (Pub. No.: US 2018/0129493 A1).

Regarding claim 5. Chen as modified above teaches limitations of claim 21, but does not explicitly disclose the communication module of the at least one of the plurality of lighting devices deactivates the first communication when connected to the gateway according to the second communication method.

Deixler teaches the communication module of the at least one of the plurality of lighting devices deactivates the first communication when connected to the gateway according to the second communication method  (paragraph [0010], “the light source may be equipped with said capability for the light to be controlled via the second communication channel from the time of said deployment of the light source, but with said capability being electronically deactivated by being electronically locked at said time of deployment”)

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Chen,Yoon and Garcia in view Deixler to incorporate the feature of deactivates the first communication when connected to the second communication i.e. gateway for a predicted power saving to be achieved by the upgrade, a predicted amount of time or number of times the second communication channel will be used to control the illumination (Deixler, paragraph [0013]).

Regarding claim 6. Chen as modified above further teaches the communication module of the at least one of the plurality of lighting devices activates the first communication method when disconnected from the gateway according to the second communication method (Deixler, Paragraph [0009], “the light source being activated from a time at which the light source is first deployed into said environment to enable the light to be controlled via a first communication channel, but having a capability for the light to be controlled via a second communication channel being electronically deactivated at said time”)

Regarding claim 7, Chen as modified above further teaches the communication module of the at least one of the plurality of lighting devices establishes a connection to the mobile device by activating the first communication (Fig. 1c, 106 connected with 122, and paragraph [0059], “The user interface apparatus 122-1 through 122-N is accessible to the user and can be used to control the light units of the OLN through the CMS by providing lighting requirements to the CMS).

Regarding claim 11 Chen as modified above further teaches the communication module of the at least one of the plurality of lighting devices deactivates the second communication method when directly connected to the mobile device (Deixler , FIG. 1, 6, and paragraph [0056], smartphone)  according to the first communication method ((Deixler, paragraph [0005], “the communications interface of the light source is configured to allow it to receive the lighting control commands and/or to share sensor 


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over C Chen,Yoon and Garcia as applied in claim 21 in further view of Zampini, II et al. (Pub. No.: US 2019/0132815 A1).

Regarding claim 9, Chen as modified above teaches limitations of claim 21 but does not disclose the communication module of the at least one of the plurality of lighting devices outputs data in a beacon mode of the first communication method when connected to the gateway according to the second communication method.

Zampini, II teaches the communication module of the at least one of the plurality of lighting devices outputs data in a beacon mode of the first communication method when connected to the gateway according to the second communication method (paragraph [0014], “It may also adjust lighting operation, such as adjusting the on/off state and/or brightness of one or more light fixtures.  Such data that is collected by the ACB is collectively referred to as Ambient Data and may be stored in the ACB database for future retrieval, including being broadcast in the ACB wireless beacon”).

.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wilbur as applied in claim 14, and further in view Sinai (Pub. No.: US 2013/0320861 A1).

Regarding claim 17, Wilbur teaches an electronic device that increasingly is being designed to receive and transmit RF signals (paragraph [0002] and Intelligent street lights are currently being manufactured that adjust light output based on usage and current conditions, and that include RF receivers and transmitters which operate via a network configuration (paragraph [0003]), 

Wilbur does not explicitly teach the electronic device is a mobile device and the network configuration is a getaway.

Sinai teaches the communication module directly communicates with an external mobile device (FIG. 8, 22 tablet, smartphone or laptop) according to the first communication method (FIG.8, Bonjour) and communicates with at least one of the external gateway (FIG. 8, cloud server 30) and an external communication module (FIG. 
	
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Wilbur in view of Sinai to incorporate mobile device and gateway a network of intelligent light fixtures capable of being operated wirelessly because they have the fully integrated intelligent lighting module installed (paragraph [0106]).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wilbur and Sinai as applied in claim 17, and further in view Aldana (Pub. No.: US 2020/0120458 A1).

Regarding claim 18, Wilbur as modified above teaches limitation of claim 17 but does not disclose the communication module sets the first communication method to a beacon mode, while communicating with at least one of the external gateway and the external communication module according to the second communication method.

Aldana teaches the communication module sets the first communication method to a beacon mode, while communicating with at least one of the external gateway and the external communication module according to the second communication method 

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Wilbur in view of Aldana to incorporate beacon communication method as beacons have great price / value factor compared with other technologies and are easy to use and implement.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wilbur as applied in claim 19, and further in view Aldana (Pub. No.: US 2020/0120458 A1).

Regarding claim 20, Wilbur teaches limitations of claim 19 but does not disclose the first communication method and the second communication method use the same frequency band.
Aldana teaches the first communication method and the second communication method use the same frequency band (paragraph [0643], “The multiple wireless connections may be on the same or different frequency bands”).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Wilbur in view of Aldana to incorporate communication method use the same frequency band to able to same radio access (paragraph [0643]). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2016/0286629 A1) in view of Plantner et al. (Pub. No.: US 2009/0278479 A1)

Regarding claim 22. Chen teaches a lighting system (FIG. 1c) comprising: 
a plurality of lighting devices (FIG. 1c, 106-1, 106-2 .. 106-N) installed in a predetermined space (FIG. 1c, 100, paragraph [0058], outdoor lighting network) and connected to one another to communicate directly with one another (FIG. 1c shows 106-1, 106-2 .. 106-N communicate directly with a line and paragraph [0016], “each of the light units communicates with at least one other light unit”) using a first communication method without communicating through a gateway (FIG. 1c, 108, Network communication Link) and paragraph [0049], “outdoor light units and may provide sensor information to the system using any suitable communication method” paragraph [0057], wireless fidelity, a peer-to-peer (P2P) network, and WiFiTM network);
 the gateway connected to at least one of the plurality of lighting devices (FIG. 1c)  to communicate with the plurality of lighting devices according to a second communication method (paragraph [0066], “Accordingly, the network 108 may include one or more networks such as a wide area network such a BluetoothTM. network); and 
Page 7 of 20 a mobile device (FIG. 1c , 122-1 mobile phone paragraph [0059], “The user interface apparatus 122-1 through 122-N can be implemented in a mobile phone”) directly connected to at least one of the plurality of lighting devices to communicate therewith according to the first communication method (FIG. 1c and paragraph [0061],” The user interface apparatus 122-1 through 122-N communicates with the OLN, using 
wherein the first communication method and the second communication method are different (WiFi and Bluetooth), and 
each of the plurality of lighting devices includes a communication module (FIG. 1c, 109, Tx/Rx, paragraph [0074] “The light units may include one or more of a transmission/reception (Tx/Rx) portion”)  configured to support the first communication method and the second communication method, and a driver (FIG. 1c, 105) configured to drive a light source (FIG. 1c, 107) in response to a control command received by the communication module (paragraph [0074], “The control unit 105 also manages the flow of information to and from the user interface apparatus 122-N in the light unit”), and 
when one of the plurality of lighting devices (FIG. 1c, 106-1) is directly connected to at least another one of the plurality of lighting devices (FIG. 1c. 106-2….106-N) using the first communication method (FIG. 1c and paragraph [0059], “The user can control the outdoor lighting network to the extent which the user is authorized.  Any number of security authorizations methods may be used.  The user interface apparatus 122-1 through 122-N can be implemented as a dedicated device or incorporated in another device”).

Chen does not specifically teaches the one of the plurality of lighting device is disconnected from the gateway.

Once linked to a gateway, the sensor can be remotely monitored, upgraded, and controlled via the lighting control software.  Embodiments include low voltage daylight sensors that do not have internal relays and accordingly send their information to relays located elsewhere within the zone, and line voltage daylight sensors that have a relay integrated within the sensor that they can control.  Daylight sensors of the invention may provide on/off functionality, dimming functionality, or both, as illustrated in FIGS. 9A-C. To provide on/off functionality, daylight sensors control relays to connect/disconnect line voltage to one or more lighting devices”).
	
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Chen in view of Plantner to incorporate disconnect one lighting device from the gateway to provide on/off functionality, dimming functionality (Planter, paragraph [0060]).

Response to Arguments
Applicant's arguments filed 05/26/2020 have been fully considered but they are not persuasive.

Claim 1
Regarding amended claim 1, arguments are mute as Examiner reject the limitation with new reference of Garcia.



Claim 14
A Regarding amended claim 14, Applicant argues that “referring to Wilbur, the sensor circuit 204 is physically connected to the antenna 202, however, the sensor circuit does not need to use the antenna. Also, the sensor circuit 204 cannot be physically connected to or disconnected from the antenna 202. Therefore, the sensor circuit 204 cannot be allocated or not allocated to antenna 202. In addition, the remaining cited art also does not teach or suggest the above-identified limitations”.

Examiner respectfully disagrees. First of all rejection referred to mainly from FIG. 3 and not embodiment of FIG. 2. FIG. 3 and paragraph [0011] teaching of antenna included in a first communication device and not in second communication device, it is same teaching if antenna include in second rather than first communication device, so does not have any patentable merit.

Claim 22 
A Regarding amended claim 14, Applicant argues that “Chen does not teach or suggest a plurality of lighting devices installed in a predetermined space and connected to one another to communicate directly with one another using a first communication method without communicating through a gateway” and “Chen fails to disclose or 

Examiner respectfully disagrees. As Chen teaches in FIG. 1c and paragraph [0059] that the user interface apparatus 122-1 through 122-N can be implemented as a dedicated device or incorporated in another device, which implies one of the plurality of lighting devices 106-1 is directly connected to at least another one of the plurality of lighting devices106-2 using the first communication method and paragraph [0052] teaches an illumination and/or power setting for selected light units are determined in accordance with the determined conditions and/or lighting conditions” and combining new reference for teaching a light device from a group can be disconnected from the gateway.

Claims 3-13 and 17-21 
Rejection for claims 3-13 and 17-21, depend from Claim 1 and 14, are sustained as above mentioned reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844